Bigelow, C. J.
This case is not properly before the court. By St. 1859, c. 196, § 32, reenacted in Gen. Sts. c. 115, § 6, the superior court has no authority to report a case for the determination of this court, except after verdict. The object of this limitation on the power to send up cases to this court is to secure a settlement of the facts controverted between the parties by a verdict, so that only the questions of law material to the rights of the parties to the suit may be presented on the report for the determination of this court.
It is important that this regulation of the statute should be strictly observed. Therefore we cannot take cognizance of the questions raised in the present ease. The proper mode of bringing them before this court would be by a bill of exceptions.